UNITED STATES OF AMERICA
                   MERIT SYSTEMS PROTECTION BOARD


IN RE CORPS OF ENGINEERS,                       DOCKET NUMBER
   ATLANTA, GROUP 1,                            AT-0752-14-0236-I-1
               Appellant, 1

             v.
                                                DATE: September 29, 2016
DEPARTMENT OF THE ARMY,
            Agency.



        THIS FINAL ORDER IS NONPRECEDENTIAL 2

      Glenda Ashford, Decatur, Georgia, pro se.

      Stephen F. Goodin, Atlanta, Georgia, pro se.

      James C. Truelove, Atlanta, Georgia, pro se.

      Frances B. Schleicher, Esquire, and Susan Weston, Esquire, Atlanta,
        Georgia, for the agency.


                                      BEFORE

                         Susan Tsui Grundmann, Chairman
                            Mark A. Robbins, Member




1
  The appellants who remain in this consolidation are set forth in Appendix A to this
Order. This Order does not apply to the other appellants who did not petition the Board
to review the initial decision.
2
   A nonprecedential order is one that the Board has determined does not add
significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
but such orders have no precedential value; the Board and administrative judges are not
required to follow or distinguish them in any future decisions. In contrast, a
precedential decision issued as an Opinion and Order has been identified by the Board
as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                              2

                                         FINAL ORDER

¶1         Three of the nine appellants in this consolidation have petitioned for review
     of the initial decision, which affirmed the agency’s furlough action. Generally,
     we grant petitions such as this one only when:            the initial decision contains
     erroneous findings of material fact; the initial decision is based on an erroneous
     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the administrative judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed. Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, we conclude that the petitioners
     have not established any basis under section 1201.115 for granting their petitions
     for review. Therefore, we DENY the petitions for review and AFFIRM the initial
     decision, which is now the Board’s final decision. 5 C.F.R. § 1201.113(b). 3

         NOTICE TO APPELLANTS ASHFORD, GOODIN, AND TRUELOVE
               REGARDING YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:



     3
       The appellants contend on review that the administrative judge failed to rule on one of
     the appellant’s motion to compel discovery. In light of our disposition of these appeals,
     we find that the administrative judge’s failure to rule on the motion to compel did not
     prejudice the appellants’ rights and was therefore harmless error. E.g., Ludlum v.
     Department of Justice, 87 M.S.P.R. 56, ¶ 7 (2000) (finding that an administrative
     judge’s failure to rule on a motion to compel discovery filed 6 days late was harmless
     error); Panter v. Department of the Air Force, 22 M.S.P.R. 281, 282 (1984) (explaining
     that an adjudicatory error that is not prejudicial to a party’s substantive rights provides
     no basis for reversal of an initial decision).
                                                                                  3

                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).    You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional     information     is    available    at    the     court’s    website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
                                                                                  4

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.
                                                         5


                       APPENDIX A

        IN RE CORPS OF ENGINEERS, ATLANTA, GROUP 1
                    AT-0752-14-0236-I-1



Glenda K. Ashford                  AT-0752-13-3549-I-1
James C. Truelove                  AT-0752-13-3212-I-1
Stephen F. Goodin                  AT-0752-13-1203-I-1